Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 





 





In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00894-CR
____________
 
DOUGLAS
HUFF FLORES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 183rd District Court
Harris
County, Texas
Trial
Court Cause No. 900,159
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of possession of a controlled substance and sentenced to nine years= confinement in the Texas Department
of Criminal Justice--Institutional Division on July15, 2002. 




The Harris County District Clerk mistakenly assigned the
appeal of the conviction in trial court cause number 900,159, to this Court
twice.  Two separate, but identical clerk=s records were filed.  The appeals were assigned cause numbers
14-02-00560-CR and 14-02-00894-CR by this Court.  Cause number 14-02-00560-CR was dismissed on
August 15, 2002, and mandate issued November 15, 2002.  Accordingly, the second appeal, which is
identical to the one previously dismissed, must be dismissed.  
Accordingly, the appeal in cause number 14-02-00894-CR is
ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).